DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s response to the election filing on 04/18/2022.
Claim 7 is withdrawn for being drawn to a non-elected species.  Claims 1-6 are pending and examined below.

Election/Restrictions
Applicant’s election without traverse of Species 1, the embodiment shown in Figure 6, in the reply filed on 04/18/2022 is acknowledged.

Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over reference Rausch et al. (9708088) in view of reference Maruyama (6276419).
Regarding claim 1, Rausch et al. disclose a vacuum sealer (20) for vacuum packaging a product in a plastic vacuum bag (B1), said vacuum sealer comprising:
a vacuum chamber (22) comprising a vacuum pump (98);
a compression bar (124);
a sealing bar (106) comprising a heating element (118),
wherein the heating element (118) being configured, when energized, to heat the sealing bar (106); and
a lift mechanism (104) actuatable to move the sealing bar (106) to a lowered position and a raised position,
wherein the sealing bar (106) is configured to compress the vacuum bag (B1) against the compression bar (124) when in the raised position,
wherein the vacuum pump (98) is configured to draw a vacuum in the vacuum bag (B1) while the vacuum bag (B1) is compressed between the sealing bar (106) and the compression bar (124), and
wherein the sealing bar is configured to heat and seal closed the vacuum bag (B1) with the vacuum formed therein.
(Figure 5 and Column 4 lines 8-17, Column 6 lines 61-67 through Column 7 lines 1-13, Column 7 lines 40-43, 58-61)
However, Rausch et al. do not disclose cooling chamber comprising a cooling fan.
Maruyama disclose a cooling chamber (1) comprising: a sealing bar (8) configured to seal a material; and a fan (80) configured to cool the sealing bar (8). (Figure 1(a), 1(b) and Column 6 lines 60-67, Column 7 lines 42-43)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified vacuum sealer of Rausch et al. by incorporating the cooling chamber and fan as taught by Maruyama, since column 5 lines 36-39 of Maruyama states such a modification would provide means to return the sealing jaw to a starting temperature when needed.
When modifying Rausch et al. in view of Maruyama, the cooling chamber is interpreted to be situated within the vacuum chamber in order for the fan to cool the sealing bar while the sealing bar is lowered.
Regarding claim 2, Rausch et al. modified by Maruyama disclose alignment posts (Rausch et al. – 96, 194) positioned within the vacuum chamber (Rausch et al. – 22), for aligning the vacuum bag (Rausch et al. – B1) in the vacuum chamber (Rausch et al. – 22). (Rausch et al. – Figure 5 and Column 11 lines 5-10)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over reference Rausch et al. (9708088) in view of reference Maruyama (6276419) as applied to claim 1 above, and further in view of references Lee et al. (2018/0177323) and McMahon et al. (2018/0264730).
Regarding claim 3, Rausch et al. disclose a lid (92) having an opened condition and a closed condition, wherein the lid (22), when in the opened condition, exposed the vacuum chamber (22) and allows the placement and removal of the vacuum bag (B1). (Figure 2 and Column 6 lines 52-60)
However, Rausch et al. modified by Maruyama do not disclose the lid comprises a translucent window and do not disclose an illumination source.
Lee et al. disclose an appliance (100) comprising a lid (145) having a opened condition and a closed condition, wherein the lid (145) comprises a translucent window (w). (Figure 2 and Page 3 paragraph 36)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the lid of Rausch et al. by incorporating the window as taught by Lee et al., since page 3 paragraph 36 of Lee et al. states such modification would allow the user to view the interior of the chamber while the lid is in the closed condition.
McMahon et al. disclose an appliance comprising: an interior chamber (16); and a light source situated within the interior chamber. (Page 2 paragraph 28)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the vacuum sealer of Rausch et al. by incorporating the light source as taught by McMahon et al., since page 2 paragraph 28 of McMahon et al. states such a modification would help the user to view inside the interior chamber.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over reference Rausch et al. (9708088) in view of reference Maruyama (6276419) as applied to claim 1 above, and further in view of reference Bonneville et al. (7703265).
Regarding claim 4, Rausch et al. modified by Maruyama disclose pneumatic cylinders (Rausch et al. – 104) for moving the sealing bar (Rausch et al. – 106) to the raised and lowered positions, and is configured to guide movement of the sealing bar (Rausch et al. – 106) between the raised and lowered positions into and out of the cooling chamber (Maruyama – 1) and to maintain proper alignment of the sealing bar with the compression bar (Rausch et al. – 124). (Rausch et al. – Column 7 lines 4-9)
However, Rausch et al. modified by Maruyama do not disclose a solenoid.
Bonneville et al. disclose apparatus comprising a lifting device (232). Bonneville et al. also disclose that the lifting device may be any satisfactory assembly for raising and lowering the member, such as a pneumatic or hydraulic cylinder, or a solenoid-type arrangement. (Column 8 lines 28-30)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified lift mechanism of Rausch et al. by incorporating the solenoid as taught by Bonneville et al., since column 8 lines 28-30 states of Bonneville et al. states pneumatic and the solenoid are known equivalents that satisfactory raise and lower a member, and the selection of any of these known equivalents would be within the level of ordinary skill in the art. [MPEP 2144.06 (II)]

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over reference Rausch et al. (9708088) in view of references Maruyama (6276419) and Bonneville et al. (7703265) as applied to claim 4 above, and further in view of reference Tan (8635836).
Regarding claim 5, Rausch et al. modified by Maruyama and Bonneville et al. disclose the claimed invention as stated above but do not disclose a top plate that supports the sealing bar.
Tan disclose a sealing device comprising: base (100); a top plate (53); a sealing bar (81) supported on the top plate (53); and a single motor (10) configured to raise and lower the sealing bar (81). (Figure 8D and Column 3 lines 10-19, Column 4 lines 14-21)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the lift mechanism of Rausch et al. by incorporating the base, top plate, and single motor as taught by Tan, since such a modification would allow the sealing bar to be raised and lowered by a single motor, and thereby make the overall machine more efficient.
Regarding claim 6, Rausch et al. modified by Maruyama, Bonneville et al., and Tan disclose a mechanical slide mechanism (Tan – Figure 8D) comprising base mounted pin (Tan – see figure 8D below) and a top plate mounted bushing (Tan – see figure 8D) that receives the pin (Tan – see figure 8D below), wherein the sliding engagement interconnecting the base (Tan – 100) and the top plate (Tan – 53) comprising a sliding engagement between the pin (Tan – see figure 8D below) and bushing (Tan – see figure 8D below). (Tan – Figure 8D)
[AltContent: textbox (Bushing)][AltContent: textbox (Pin)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tan)]
    PNG
    media_image1.png
    273
    486
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 5, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731